DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/2/20 have been fully considered but they are not persuasive. Orphanos et al. US 2011/0022061 still discloses a surgical implant system having a first aperture extending in a first direction (as shown by the dotted line in annotated figure 6 below), a plurality of extending members being configured to extend from the delivery device in a direction substantially parallel to the first direction (figure 2B, top of anchor or extending members are parallel to or in the same upward direction as the dotted line of aperture direction as shown in annotated figure 6), and a delivery tool adapted to receive the extending member of the distal anchor and at least a portion of the suture loop (the suture loop is received within the anchor, which is received within the delivery tool, therefore, the suture loop is at least partially received within the delivery tool).  
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

    PNG
    media_image1.png
    567
    814
    media_image1.png
    Greyscale

 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-12 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orphanos et al. US 2011/0022061 in view of Wasson US 3762418.
Regarding claim 1, Orphanos et al. discloses a surgical implant system (figure 6), comprising:

the suture member extending through one or more apertures of the medial anchor to facilitate selective locking adjustment of the medial anchor in position upon deployment (with locking, sliding knot 130 to secure the fixation anchors on tissue, paragraph 0027, 0065). 

    PNG
    media_image2.png
    659
    584
    media_image2.png
    Greyscale

Orphanos fails to disclose the suture being a suture pair having a first suture member and a second suture member, first suture member and the second suture member extending through the first and second apertures.
However, Wasson teaches a surgical procedure providing surgical sutures for connecting tissue (figures 3, 5), the suture being a suture pair having a first and second suture member (members 5a and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Orphanos, by pairing the suture with a second suture member, as taught by Wasson, in order to save time and increase the strength and safety factor of the suture during a procedure.
Regarding claim 3, Orphanos as modified by Wasson discloses wherein the one or more apertures in the medial anchor include a first aperture 228 to receive the first suture member and a second aperture 230 to receive a second suture member (figure 6, second suture member not shown, but taught by Wasson). 
Regarding claim 4, Orphanos discloses the medial anchor including a third aperture (paragraph 0013, each of the first and second fixation members or anchors may include first, second and third apertures for receiving a suture).
Regarding claim 6, Orphanos as modified by Wasson disclose a first suture member 110 and a second suture member including a lateral suture loop 130 (paragraphs 0064, 0065; second suture member being taught by Wasson).
Regarding claims 7-9, Orphanos as modified by Wasson disclose the first suture member and the second suture member including a tensioning suture length 138 and an adjustment suture length 256 extending out from the medial anchor (paragraph 0064, 0065, figure 6), the adjustment suture length 256 passes through and is trapped within the tensioning suture length 138 (with knot 130, paragraph 0064, 0065), the tensioning suture length 138 includes a knot member 130 proximate the bottom surface of the medial anchor (Examiner notes the term proximate is broad such that any knot that is near or close to the bottom surface may be considered to be proximate). 

Regarding claims 11 and 12, Orphanos discloses the medial anchor is adapted for engagement with a perineal membrane, the lateral anchor being adapted for engagement with an obturator foremen (Examiner notes the limitation “adapted for engagement” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Accordingly, because the medial anchor is adapted to engage a perineal membrane during use, and the lateral anchor is adapted to engage an obturator foramen during use, the limitations of the claim are met).
Regarding claim 21, Orphanos as modified by Wasson discloses each of the first suture member and the second suture members (from Wasson) having a first terminal end and a second terminal end (Orphanos Fig. 6, Wasson Fig. 3).
Regarding claim 22, Orphanos discloses the body portion 202 of the lateral anchor including a first end portion and a second end portion (each side of anchor), one of the plurality of extending members disposed between the first end portion and at least one of the first aperture or the second aperture (figure 4C, the extending member between a first side and the second aperture).
Regarding claim 23, Orphanos discloses the body portion 202 of the lateral anchor including a first end portion and a second end portion (each side of anchor), one of the plurality of extending members disposed between the second end portion and at least one of the first aperture or the second aperture (figure 4C, the extending member between a second side or end portion and the first aperture).
s 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orphanos et al. US 2011/0022061 in view of Allen et al. US 2013/0023724.
Regarding claim 13, Orphanos et al. discloses surgical implant system, comprising:
an implant device 250 having a medial anchor 220, a distal anchor 200, and at least one suture loop 110 operatively connecting the medial anchor and the distal anchor (figure 6), extends between the medial anchor and the distal anchor (figure 6), the distal anchor including a body portion 202, a first aperture 208, and a second aperture 210 such that a suture portion of the at least one suture loop extends through the first aperture, and extends through the second aperture towards the medial anchor (figure 6, suture 110 extends through both apertures and forming a loop with knot), and the distal anchor including a plurality of extending members extending from the body portion each extending member includes a first end portion and a second end portion (as shown in annotated figure 6 above) defining a space devoid of material between the first end portion and the second end portion (labeled as empty space in annotated figure 4C above),
the medial anchor includes a first surface portion and a second surface portion opposite the first surface portion (see annotated figure 5B below), the first surface portion including a raised portion extending from the first surface portion (see annotated figure 5A below) to at least partially cover a knot of the at least one suture loop (Examiner notes that “to at least partially cover” is broad in that it does not specify a frame of reference in which the knot is being covered, if the knot was placed near the raised portion above the groove surface 234 and the aperture, it would be considered to “at least partially cover” a knot 130 with respect to a surface portion),
the at least one suture loop extending through one or more apertures of the medial anchor to facilitate selective locking adjustment of the medial anchor in position upon deployment (with locking, sliding knot 130 to secure the fixation anchors on tissue, paragraph 0027, 0065); and


    PNG
    media_image3.png
    408
    453
    media_image3.png
    Greyscale

Orphanos fails to disclose that the at least one suture loop includes an elastomeric material.
However, Allen et al. discloses a surgical implant system having a medial anchor 14 and distal anchor 16 (figure 7) operatively coupled by a suture 30 (paragraph 0061-0062), the suture can be an elongate member constructed of an elastomeric material having the tensile properties and stretching/rebound characteristics as desired for deployment (paragraph 0061).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Orphanos by constructing the suture length with an elastomeric material, 
Regarding claim 14, Orphanos discloses wherein the at least one suture loop is a medial suture loop including a suture pair having first and second suture members (Examiner notes that unlike claim 1, claim 14 does not require the first and second suture members to extend through both apertures. Accordingly, different lengths/portions of the suture 110, such as portions 134 and 136 may be considered the first and second suture members.
Regarding claim 15, Orphanos discloses wherein the one or more apertures in the medial anchor include a first aperture 228 to receive the first suture member and a second aperture 230 to receive a second suture member (figure 6).
Regarding claim 16, Orphanos discloses the medial anchor including a third aperture (paragraph 0013, each of the first and second fixation members or anchors may include first, second and third apertures for receiving a suture).
Regarding claim 18, Orphanos discloses wherein the at least one suture loop includes a distal suture loop 130 and a medial suture loop 132.
Regarding claims 19 and 20, Orphanos discloses wherein the at least one suture loop includes a tensioning suture length 138 and an adjustment suture length 256 extending out from the medial anchor (paragraph 0064, 0065, figure 6), the adjustment suture length 256 passes through and is trapped within the tensioning suture length 138 (with knot 130, paragraph 0064, 0065).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C.L/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771